

GARTNER, INC.
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT


Grant # _______


NOTICE OF GRANT


Gartner, Inc. (the “Company”) hereby grants you, _________ (the “Grantee”), the
number of restricted stock units indicated below (the “Restricted Stock Units”)
under the Company’s 2014 Long-Term Incentive Plan (the “Plan”). The date of this
Agreement is August 10, 2017 (the “Grant Date”). Subject to the provisions of
Appendix A (attached hereto) and of the Plan, the principal features of this
Restricted Stock Unit grant are as follows:
Total Number of Restricted Stock Units:     ________


Vesting Schedule: Twenty-five percent (25%) of the Shares to which these
Restricted Stock Units pertain shall vest on each of the first four
anniversaries of the date hereof, or August 10, 2018, 2019, 2020 and 2021,
subject to Grantee’s Continued Service through each such date.


Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in the Plan and this
Restricted Stock Unit Agreement (the “Agreement”), which includes this Notice of
Grant and Appendix A. For example, important additional information on vesting
and termination of this Restricted Stock Unit grant is contained in Paragraphs 4
through 7 of Appendix A.
ACCORDINGLY, PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS RESTRICTED STOCK UNIT GRANT.
GARTNER, INC.    GRANTEE




By:____________________________     _______________________
Eugene A. Hall    
Chief Executive Officer










APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
1.Grant of Restricted Stock Units. The Company hereby grants to the Grantee
under the Plan the number of Restricted Stock Units indicated in the Notice of
Grant, subject to all of the terms and conditions in this Agreement and the
Plan.
2.    Payment of Purchase Price. When the Restricted Stock Units are paid out to
the Grantee, the purchase price will be deemed paid by the Grantee for each
Restricted Stock Unit through the past services rendered by the Grantee, and
will be subject to the appropriate tax withholdings.
3.    Company’s Obligation to Pay. Each Restricted Stock Unit has a value equal
to the Fair Market Value of a Share on the date of grant. Unless and until the
Restricted Stock Units have vested in the manner set forth in Paragraphs 4 or 5,
the Grantee will have no right to payment of such Restricted Stock Units. Prior
to actual payment of any vested Restricted Stock Units, such Restricted Stock
Units will represent an unfunded and unsecured obligation of the Company.
Payment of any vested Restricted Stock Units will be made in Shares only. In no
event will the Grantee be permitted, directly or indirectly, to specify the
taxable year of the payment of any Restricted Stock Units payable under the
Agreement.
4.    Vesting Schedule. Except as otherwise provided in this Agreement, the
Restricted Stock Units awarded by this Agreement are scheduled to vest in
accordance with the vesting schedule set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a particular date actually will vest
only if the Grantee remains in Continued Service through such date. Should the
Grantee’s Continued Service end at any time (the “Termination Date”), any
unvested Restricted Stock Units will be immediately cancelled; provided,
however, that if termination of Continued Service results from the Grantee’s
death, Disability or Retirement (as defined in Paragraph 29 below), then any
unvested Restricted Stock Units shall vest as follows:


(a)
If termination of Continued Service is due to the Grantee’s death or Disability,
the unvested portion of this Restricted Stock Unit shall vest in full on the
Termination Date;



(b)
If termination of Continued Service is due to Retirement and the Grantee is less
than age 60, the unvested portion of this Restricted Stock Unit that would have
vested by its terms within twelve (12) months from the Termination Date shall
continue to vest as set forth in the Notice of Grant despite the termination of
service;



(c)
If termination of Continued Service is due to Retirement and the Grantee is age
60 on the Termination Date, the unvested portion of this Restricted Stock Unit
that would have vested by its terms within twenty-four (24) months from the
Termination Date shall continue to vest as set forth in the Notice of Grant
despite the termination of service;



(d)
If termination of Continued Service is due to Retirement and the Grantee is age
61 on the Termination Date, the unvested portion of this Restricted Stock Unit
that would have vested by its terms within thirty-six (36) months from the
Termination Date shall continue to vest as set forth in the Notice of Grant
despite the termination of service; or



(e)
If termination of Continued Service is due to Retirement and the Grantee is age
62 or older on the Termination Date, the entire unvested portion of this
Restricted Stock Unit shall continue to vest as set forth in the Notice of grant
despite the termination of Service;

provided further, however, that Grantee is in full compliance with all the terms
of this Agreement at the time of vesting.
5.    Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units at any time, subject to the terms of the Plan. If so accelerated,
such Restricted Stock Units will be considered as having vested as of the date
specified by the Committee. If the Committee, in its discretion, accelerates the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units and the Restricted Stock Units are “deferred compensation” within
the meaning of Section 409A, the payment of such accelerated Restricted Stock
Units nevertheless shall be made at the same time or times as if such Restricted
Stock Units had vested in accordance with the vesting schedule set forth in the
Notice of Grant (whether or not the Grantee remains in Continued Service through
such date(s)). The immediately preceding sentence may be superseded in a future
agreement or amendment to this Award Agreement only by direct and specific
reference to the sentence. Notwithstanding the foregoing, if such Restricted
Stock Units that are “deferred compensation” within the meaning of Section 409A
are accelerated in connection with the Grantee’s termination of Continued
Service (other than due to death), the Restricted Stock Units that vest on
account of the Grantee’s termination of Continued Service will not be considered
due or payable until the Grantee has a “separation from service” within the
meaning of Section 409A. In addition, if the Grantee is a “specified employee”
within the meaning of Section 409A at the time of the Grantee’s separation from
service, then any such accelerated Restricted Stock Units described in the
preceding sentence otherwise payable within the six (6) month period following
the Grantee’s separation from service instead will be paid on the date that is
six (6) months and one (1) day following the date of the Grantee’s separation
from service, unless the Grantee dies following his or her separation from
service, in which case, the accelerated Restricted Stock Units will be paid to
the Grantee’s estate as soon as practicable following his or her death, subject
to Paragraph 9. Thereafter, such Restricted Stock Units shall continue to be
paid in accordance with the vesting schedule set forth on the first page of this
Agreement. Each payment payable to a U.S. taxpayer under this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). For purposes of this Agreement, “Section 409A” means
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and any
final Treasury Regulations and other Internal Revenue Service guidance
thereunder, as each may be amended from time to time.
6.    Payment after Vesting. Any Restricted Stock Units that vest in accordance
with Paragraph 4 will be released to the Grantee (or in the event of the
Grantee’s death, to his or her estate) in Shares as soon as practicable
following the date of vesting, subject to Paragraph 9, but in no event later
than the applicable two and one-half (2-½) month period of the “short-term
deferral” rule set forth in the Section 1.409A-1(b)(4) of the Treasury
Regulations issued under Section 409A. Notwithstanding the foregoing, if the
Restricted Stock Units are “deferred compensation” within the meaning of
Section 409A, the vested Restricted Stock Units will be released to the Grantee
(or in the event of the Grantee’s death, to his or her estate) in Shares as soon
as practicable following the date of vesting, subject to Paragraph 9, but in no
event later than the end of the calendar year that includes the date of vesting
or, if later, the fifteen (15th) day of the third (3rd) calendar month following
the date of vesting (provided that the Grantee will not be permitted, directly
or indirectly, to designate the taxable year of the payment). Further, if some
or all of the Restricted Stock Units that are “deferred compensation” within the
meaning of Section 409A vest on account of the Grantee’s termination of
Continued Service (other than due to death) in accordance with Paragraph 4, the
Restricted Stock Units that vest on account of the Grantee’s termination of
Continued Service will not be considered due or payable until the Grantee has a
“separation from service” within the meaning of Section 409A. In addition, if
the Grantee is a “specified employee” within the meaning of Section 409A at the
time of the Grantee’s separation from service (other than due to death), then
any Restricted Stock Units accelerated on account of the Grantee’s separation
from service will be paid to the Grantee no earlier than six (6) months and one
(1) day following the date of the Grantee’s separation from service unless the
Grantee dies following his or her separation from service, in which case, the
Restricted Stock Units will be paid to the Grantee’s estate as soon as
practicable following his or her death, subject to Paragraph 9. Any Restricted
Stock Units that vest in accordance with Paragraph 5 will be paid to the Grantee
(or in the event of the Grantee’s death, to his or her estate) in Shares in
accordance with the provision of such paragraph, subject to Paragraph 9.
7.    Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to
Paragraphs 4 or 5 at the time the Grantee ceases to be in Continued Service will
be forfeited and automatically transferred to and reacquired by the Company at
no cost to the Company. The Grantee shall not be entitled to a refund of any of
the price paid for the Restricted Stock Units forfeited to the Company pursuant
to this Paragraph 7.
8.    Death of Grantee. Any distribution or delivery to be made to the Grantee
under this Agreement will, if the Grantee is then deceased, be made to the
administrator or executor of the Grantee’s estate (or such other person to whom
the Restricted Stock Units are transferred pursuant to the Grantee’s will or in
accordance with the laws of descent and distribution). Any such transferee must
furnish the Company (a) written notice of his or her status as a transferee,
(b) evidence satisfactory to the Company to establish the validity of the
transfer of these Restricted Stock Units and compliance with any laws or
regulations pertaining to such transfer, and (c) written acceptance of the terms
and conditions of this Restricted Stock Unit grant as set forth in this
Agreement.
9.    Withholding of Taxes. When the Shares are issued as payment for vested
Restricted Stock Units, the Grantee will recognize immediate U.S. taxable income
if the Grantee is a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer, the
Grantee may be subject to applicable taxes in his or her jurisdiction. The
Company (or the employing parent of the Company or Subsidiary) will withhold a
portion of the Shares otherwise issuable in payment for vested Restricted Stock
Units that have an aggregate market value sufficient to pay the minimum federal,
state and local income, employment and any other applicable taxes required to be
withheld by the Company (or the employing parent of the Company or Subsidiary)
with respect to the Shares. No fractional Shares will be withheld or issued
pursuant to the grant of Restricted Stock Units and the issuance of Shares
thereunder. The Company (or the employing parent of the Company or Subsidiary)
may instead, in its discretion, withhold an amount necessary to pay the
applicable taxes from the Grantee’s paycheck, with no withholding of Shares. In
the event the withholding requirements are not satisfied through the withholding
of Shares (or, through the Grantee’s paycheck, as indicated above), no payment
will be made to the Grantee (or his or her estate) for Restricted Stock Units
unless and until satisfactory arrangements (as determined by the Committee) have
been made by the Grantee with respect to the payment of any income and other
taxes which the Company determines must be withheld or collected with respect to
such Restricted Stock Units. By accepting this Award, the Grantee expressly
consents to the withholding of Shares and to any cash or Share withholding as
provided for in this Paragraph 9. All income and other taxes related to the
Restricted Stock Unit award and any Shares delivered in payment thereof are the
sole responsibility of the Grantee. In no event will the Company reimburse the
Grantee for any taxes that may be imposed on the Grantee as result of Section
409A.
10.    Rights as Stockholder. Neither the Grantee nor any person claiming under
or through the Grantee shall have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) shall have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a brokerage account). Notwithstanding any contrary
provisions of this Agreement, any quarterly or other regular, periodic dividends
or distributions (as determined by the Company) paid on Shares will accrue with
respect to (i) unvested Restricted Stock Units and (ii) Restricted Stock Units
that are vested but unpaid, and no such dividends or other distributions will be
paid on Restricted Stock Units nor Restricted Stock Units that are vested but
unpaid pursuant to Paragraph 5, and in each case will be subject to the same
forfeiture provisions (if any), and be paid out at the same time or time(s), as
the underlying Restricted Stock Units on which such dividends or other
distributions have accrued. After such issuance, recordation and delivery, the
Grantee will have all the rights of a stockholder of the Company with respect to
voting such Shares and receipt of dividends and distributions on such Shares.
11.    No Effect on Employment or Service. The Grantee’s employment with the
Company and any parent of the Company or Subsidiary is on an at-will basis only,
subject to the provisions of applicable law. Accordingly, subject to any
written, express employment contract with the Grantee, nothing in this Agreement
or the Plan shall confer upon the Grantee any right to continue to be employed
by the Company or any parent of the Company or Subsidiary or shall interfere
with or restrict in any way the rights of the Company or the employing parent of
the Company or Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Grantee at any time for any reason whatsoever, with or without
cause and with or without notice. Such reservation of rights can be modified
only in an express written contract executed by a duly authorized officer of the
Company or the parent of the Company or Subsidiary employing the Grantee.
12.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Secretary at the Company’s headquarters, P.O. Box 10212, 56 Top Gallant Road,
Stamford, CT 06902-7700, or at such other address as the Company may hereafter
designate in writing.
13.    Grant is Not Transferable. Except to the limited extent provided in
Paragraph 8 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately shall become null and void. Notwithstanding the
preceding, the Grantee may transfer (not for consideration and for bona fide
estate planning purposes) the Restricted Stock Units awarded under this
Agreement to a revocable estate planning trust that is established solely for
the benefit of Grantee and his or her immediate family. Any such transfer will
be permitted only if it is in compliance with such rules and procedures as the
Company may establish from time to time. Among other things, Grantee must
acknowledge and agree that (a) for U.S. income tax purposes, all taxable income
from the Restricted Stock Units will be reported to Grantee alone, (b) if
Grantee proposes to change the nature or character of the transferee trust,
Grantee first must inform the Company and the Company may require that the
Restricted Stock Units be transferred back to Grantee alone, and (c) no
additional other or further transfers of the Restricted Stock Units will be
permitted under any circumstance.
14.     Non-Competition. The Grantee agrees that, during the Restraint Period,
for any reason, the Grantee will not engage in any Competitive Act within the
Non-Compete Area. For purposes of this Agreement, “Competitive Act”
(independently and collectively) shall mean any direct or indirect instance of
(a) the development, marketing or selling of, or assisting others to develop,
market or sell, research and/or advisory services in the areas of information
technology, supply chain management, and/or digital marketing or any other area
that competes with the Company or any of its or its subsidiaries’ products or
services, regardless of the manner in which such research and/or advisory
services are provided, or (b) the solicitation, directly or indirectly, of the
Company’s clients or known prospects for the purposes of developing, digital
marketing or selling the products or services referred to in clause (a), by the
Grantee (whether as a consultant, analyst, sales person, independent contractor,
agent, independent business venturer, partner, member, employee or otherwise).
“Non-Compete Area” shall mean any jurisdiction or location in which the Company
conducts business or has clients or prospects, including Europe, North America,
the USA, the United Kingdom, Australia, Asia, Asia-Pacific & Japan, Middle East,
Central and South America, or Africa. “Restraint Period” shall mean the period
of three (3) years following the last date on which any Restricted Stock Units
vest. During the Restraint Period, the Grantee will notify (in writing and not
less than 72 hours in advance) the Company’s General Counsel if he or she
intends to become an employee or other service provider of any entity other than
the Company (for example, but not by way of limitation, as an employee,
consultant, analyst, sales person, independent contractor, agent, independent
business venturer, partner or member). The Grantee agrees that the restrictions
in this Paragraph 14 will apply as if they consisted of several separate,
independent and cumulative covenants and restraints. Employee further agrees
that if any separate covenant and restraint described in this Paragraph 14 is
unenforceable, illegal or void, that covenant and restraint is severed and the
other covenants and restraints remain in full force and effect. It will not be a
violation of this Agreement for the Grantee to take an accounting and finance
position with an entity that derives a portion (but less than a majority) of its
revenues from Competitive Acts, provided that the Grantee does not engage in
sales, marketing, development, operational or strategic activities related to
such Competitive Acts and or the portion of the New Entity related thereto. It
also will not be a violation of this Agreement for the Grantee to take a senior
executive position with an entity (the “New Entity”) so long the New Entity
itself does not engage in any Competitive Act, it being understood that
affiliated corporations of the New Entity may engage in Competitive Acts but
only if both the group of affiliated entities that includes the New Entity
derives less than a majority of its revenues from Competitive Acts and the
Grantee does not engage in any sales, marketing, development, operational or
strategic activities related to such Competitive Acts. Notwithstanding the
foregoing, during the final eighteen (18) months of the Restraint Period, only
the following entities and their successors will be deemed to be engaged in
Competitive Acts: Forrester, IDG (inclusive of IDC), Informa (inclusive of Ovum
and Datamonitor), The Advisory Board Company (ABCO), IHS/Markit, Info-Tech
Research, ISG (Information Services Group), The 451 Group (inclusive of Yankee,
Uptime Research, etc.), eMarketer, Sirius Decisions, G2Crowd, TechTarget,
Apptio, Accenture, UBM, Hackett Group, Gerson Lehrman Group (GLG) and
TrustRadius; provided, however, that the Company may modify the foregoing list
of entities considered to be engaging in Competitive Acts at any time upon at
least thirty (30) days’ written notice to the Grantee.


Grantee acknowledges that the time, geographic and scope limitations of his/her
obligations set forth herein are fair and reasonable in all respects, especially
in light of the international scope and nature of the Company’s business, and
that Grantee will not be precluded from gainful employment if he/she is
obligated not to compete with the Company or solicit its customers or others
during the Restraint Period and within the Non-Compete Area as described above.
In the event of Grantee’s breach or violation of the above restrictions, or good
faith allegation by the Company of his/her breach or violation of the above
restrictions, the Restraint Period shall be tolled until such breach or
violation, or dispute related to an allegation by the Company that Grantee has
breached or violated the above restrictions, has been duly cured or resolved, as
applicable. Grantee understands that any breach or threatened breach of the
above restrictions will cause irreparable injury and that money damages will not
provide an adequate remedy therefor and Grantee hereby consents to the issuance
of an injunction without posting of a bond.
15.    Non‑Solicitation and No‑Hire. The Grantee agrees that for the duration of
the Restraint Period, the Grantee shall not directly or indirectly solicit,
induce, hire, recruit or encourage any of the Company’s employees, agents or
contractors to leave their employment or engagement with the Company, whether on
the Grantee’s own behalf or on behalf of any other person or entity. General
mass solicitations of employment that are not directed at the Company or any
employee(s) of the Company shall not be prohibited by this Paragraph 15. In the
event of Grantee’s breach or violation of the above restrictions, or good faith
allegation by the Company of his/her breach or violation of the above
restrictions, the Restraint Period shall be tolled until such breach or
violation, or dispute related to an allegation by the Company that Grantee has
breached or violated the above restrictions, has been duly cured or resolved, as
applicable.
16.    Successors and Assigns. The Company may assign any of its rights under
the Agreement to single or multiple assignees, and this Agreement shall inure to
the benefit of the successors and assigns of the Company. The rights and
obligations of the Grantee under this Agreement may be assigned only with the
prior written consent of the Company.
17.    Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units awarded under this Agreement will be registered
under the federal securities laws and will be freely tradable upon receipt.
However, the Grantee’s subsequent sale of the Shares will be subject to any
market blackout-period that may be imposed by the Company and must comply with
the Company’s insider trading policies, and any other applicable securities
laws.
18.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
19.    Conditions for Issuance of Stock. The shares of stock deliverable to the
Grantee may be either previously authorized but unissued shares or issued shares
which have been reacquired by the Company. The Company shall not be required to
transfer on its books or list in street name with a brokerage company or
otherwise issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed; and
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and (c) the obtaining of any approval or other clearance from any
state or federal governmental agency, which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of vesting of the Restricted Stock
Units as the Committee may establish from time to time for reasons of
administrative convenience.
20.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.
21.    Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
shall be final and binding upon the Grantee, the Company and all other persons,
and shall be given the maximum deference permitted by law. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
22.    Electronic Delivery and Acceptance. The Company, in its sole discretion,
may decide to deliver any documents related to Restricted Stock Units awarded
under the Plan or future Restricted Stock Units that may be awarded under the
Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any on‑line
or electronic system established and maintained by the Company or another third
party designated by the Company.
23.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
24.    Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
25.    Entire Agreement. This Agreement constitutes the entire understanding of
the parties on the subjects covered. The Grantee expressly warrants that he or
she is not executing this Agreement in reliance on any promises,
representations, or inducements other than those contained herein.
26.    Modifications to the Agreement; Clawback. This Agreement constitutes the
entire understanding of the parties on the subjects covered. The Grantee
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Grantee, to
avoid imposition of any additional tax or income recognition under Section 409A
prior to the actual payment of Shares pursuant to this award of Restricted Stock
Units, provided that such revision would not materially reduce the economic
benefits provided or intended to be provided under this Agreement. Additionally,
this Agreement and the award made hereunder shall be subject to any clawback
policy which the Company may adopt from time to time as required by law or
otherwise.
27.    Amendment, Suspension or Termination of the Plan. By accepting this
award, the Grantee expressly warrants that he or she has received an award under
the Plan, and has received, read and understood a description of the Plan. The
Grantee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.
28.    Governing Law. This grant of Restricted Stock Units shall be governed by,
and construed in accordance with, the laws of the State of Connecticut, without
regard to its conflict of laws provisions.
29.    Defined Terms: Capitalized terms used in this Agreement without
definition will have the meanings provided for in the Plan. When used in this
Agreement, the following capitalized terms will have the following meanings:
“Continued Service” means that your employment relationship is not interrupted
or terminated by you, the Company, or any parent or Subsidiary of the Company.
Your employment relationship will not be considered interrupted in the case of:
(i) any leave of absence approved in accordance with the Company’s written
personnel policies, including sick leave, family leave, military leave, or any
other approved personal leave; or (ii) transfers between locations of the
Company or between the Company and any parent, Subsidiary or successor;
provided, however, that, unless otherwise provided in the Company’s written
personnel policies, in this Agreement or under applicable laws, rules or
regulations, or unless the Committee has otherwise expressly provided for
different treatment with respect to this Agreement, (x) no such leave may exceed
ninety (90) days, and (y) any vesting shall cease on the ninety-first (91st)
consecutive date of any leave of absence during which your employment
relationship is deemed to continue and will not recommence until such date, if
any, upon which you resume service with the Company, its parent, Subsidiary or
successor. If you resume such service in accordance with the terms of the
Company’s military leave policy, upon resumption of service you will be given
vesting credit for the full duration of your leave of absence. Continuous
employment will be deemed interrupted and terminated for an Employee if the
Grantee’s weekly work hours change from full time to part time. Part-time status
for the purpose of vesting continuation will be determined in accordance with
policies adopted by the Company from time to time, which policies, if any, shall
supersede the determination of part-time status set forth in the Company’s
posted “employee status definitions”.
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.
“Retirement” means termination of your employment in accordance with the
Company’s retirement policies, as in effect from time to time, if on the date of
such termination (i) you are at least 55 years old and your Continued Service
has extended for at least five (5) years, and (ii) the number of full years in
your age and your number of full years of Continued Service total at least 65.
By way of illustration, if you terminate your employment in accordance with the
Company’s retirement policies on your 63rd birthday after six (6) years of
Continued Service, your total would be 69 and your termination would be treated
as a Retirement; if your Continued Service had extended for only four (4) years,
your total would be 67 but your termination would not be treated as a Retirement
since you would not have met the minimum of five (5) years of Continued Service.
Your acceptance of this grant indicates your agreement and understanding that
this grant is subject to all of the terms and conditions contained in the Plan
and this Award Agreement, which includes the Notice of Grant and this Agreement.
In addition, by your acceptance of this Restricted Stock Unit grant and in
consideration of such grant, you hereby ratify and reaffirm the “Agreement
Regarding Certain Conditions of Employment” (the “Gartner Agreement”) previously
entered into between you and the Company, including but not limited to the
confidentiality and post-employment restrictions on competition set forth
therein, and/or you hereby agree to comply with all of the terms and conditions
of the Gartner Agreement, which is incorporated herein by this reference.


